DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
 
2.	Claim 1 was amended in the amendment filed November 25, 2020. Claim 1 was further amended in the supplemental amendment filed May 12, 2021. Following all amendments, claims 1-17 are pending in the present application.

3.	Claims 1-17 are under examination in the current office action.

Maintained and New Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff (US 2014/0323393 A1; published Oct. 30, 2014; listed on IDS) in view of Li et al. (Brain Injury, Mar 2016, 30(4), 468-473). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 11 of the 06/25/2020 Office action; and the Advisory Action mailed 10/08/2020) and therefore will not be fully reiterated here.
	As amended, claim 1 is drawn to a method of treating for brain injury caused by stroke in a patient comprising administering a composition comprising a D peptide in an acceptable carrier, said D peptide comprising five contiguous amino acids having the general sequence A-B-C-D-E, wherein all amino acids are the D stereoisomeric configuration, and the composition is administered to the patient who has suffered a stroke in a therapeutically effective dose, wherein the composition acts to treat brain injury caused by stroke in the patient.
	In brief, Ruff teaches a therapeutic method for treating conditions involving inflammation, including brain injury in a patient (see abstract, [0027]-[0028], [0045], and claims 1-2 at pp. 8-9). The method comprises administering to the patient a composition comprising a D peptide and a pharmaceutically acceptable carrier, wherein: (a) all the amino acids of the peptide are the D stereoisomeric configuration; (b) the peptide is at most eight (8) all-D amino acid residues in length; and (c) the peptide contains five contiguous D amino acid residues (see claims 1 and 7 at pp. 8-9), which addresses limitations of present claims 1 and 3. The peptides disclosed by Ruff to be administered in the therapeutic methods are identical to peptides of the instant claims, and include the peptides of instant SEQ ID NOs: 1-2, 4-9 and 13 of present claims 2 and 3.
	Further, Ruff teaches that the D peptide may comprise the general structure A-B-C-D-E-F-G-H, with designated amino acid residues for each position within the consensus sequence; this formula provides for each of the remaining peptides of the 
Regarding claims 4 and 6, Ruff teaches that the peptides may be formulated for oral administration and may be present in unit dose form in tablets (i.e., pills) (see [0056]), and the compositions may contain a dose of peptide of 0.05 mg to 500 mg per day (see [0058]).
Ruff teaches that the peptides of the disclosure have anti-inflammatory activity, such as decreasing the activity or level of the pro-inflammatory molecules CCR5, CCR3, TNF-, IL-1, IL-6, IL-8, CCL2, and CCL3 (see Table 1 at p. 6), which is on point to present claims 7-9 and 11. Additionally, Ruff teaches that all-D-pentapeptides having a tyrosine (Y) residue in the fourth position, and Ser, Thr or Asp in the second position, potently block CCR2/CCR5 chemotaxis (see [0083]), such as by inhibiting CCR2 elicited chemotaxis of human monocytes (see [0084]) (i.e., CCR5 and CCR2 antagonism as in claims 7-8). Given that Ruff teaches peptides that are identical to the presently claimed peptides, Ruff’s composition would be expected to necessarily possess the capacity to increase anti-inflammatory cytokines, such as IL-4 and IL-10, absent evidence to the contrary, as in claim 10.
	Finally, regarding claims 13, 15 and 17, Ruff teaches that peptides of the invention include DAPTA (called RAP-101), all-D-[ASTTTNYT] (called RAP-310), and all-D-ASTTTNYT-NH2 (called RAP-107) (see [0079], [0086], and [0091]-[0092]).
	However, Ruff does not explicitly teach that the D peptides may be used for the treatment of brain injury cause by stroke, as now required by the claims.
	Li et al. disclose the therapeutic use of a composition comprising DAPTA for the treatment of cerebral ischemia-reperfusion injury (stroke) in rats were subjected to transient middle cerebral artery occlusion (tMCAO), which is an animal model of stroke.  Li demonstrates that treatment with DAPTA, which is noted to be a CCR5 antagonist, significantly improved neurological functional outcome and reduced cerebral lesion in the ischemia-reperfusion (I/R) injury group compared with the vehicle-treated I/R group (see abstract, Figure 1B and 1C). Li discloses that their findings are consistent with a previous study showing that DAPTA and other CCR5 antagonists attenuate brain 
Accordingly, it would have been obvious to one of ordinary skill in the art to have applied the therapeutic method of treating brain injury or inflammation comprising administering the D-peptides of Ruff to the treatment of brain injury caused by stroke, as taught by Li, and thereby arrive at the presently claimed invention. In particular, given the teachings of Li et al., the skilled artisan would have recognized that at least one of the D-peptides disclosed by Ruff, DAPTA, was efficacious in the treatment of brain injury caused by stroke. The additional D-peptides of instant SEQ ID NOs: 1-14 are all taught by Ruff to be variants of DAPTA, and all are also disclosed to be therapeutically useful for the treatment of brain injury and cerebral inflammation. As taught by Li, stroke causes both brain injury and inflammation, and therefore the application of the therapeutic method disclosed in Ruff (teaching treatment of brain injury and inflammation generally) to the treatment of a specific type of brain injury (stroke) would have been obvious and reasonably predictable, especially given that one of the same peptides taught by Ruff was shown to be efficacious for the treatment of brain injury in stroke. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known methods to yield predictable results.
	

5.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff (US 2014/0323393 A1; published Oct. 30, 2014; listed on IDS) in view of Li et al. (Brain Injury, Mar 2016, 30(4), 468-473) as applied to claims 1-11, 13, 15 and 17 above, and further in view of Heljo et al. (Pharm Res. 2015, 32:3201-3212; of record). The rejection is maintained for reasons of record and as discussed below.
	Again, the basis of this rejection has been set forth previously and therefore will not be fully reiterated here. See section 12 of the 06/25/2020 Office action.
Ruff and Li render obvious invention of present claims 1-11, 13, 15 and 17 is discussed above. In particular, the combination of Ruff and Li provide for a method of treating brain injury caused by stroke in a patient comprising administering a therapeutically effective amount of a composition comprising an all-D peptide. Ruff further teaches that the composition containing the active ingredient peptide may be in powder and/or lyophilized form for direct administration or for reconstitution with a suitable vehicle, such as water, normal saline or mannose (see [0056]), as in claims 12, 14 and 16. Ruff indicates that the pharmaceutical composition containing peptide(s) may also contain other active ingredients such as antimicrobial agents or preservatives (see [0056]).
	However, neither Ruff nor Li explicitly teach that the antimicrobial agent or preservative is benzyl alcohol, as in claims 12, 14 and 16.
	Heljo et al. evaluated the impact on peptide oligomerization (i.e., aggregation) and antimicrobial efficiency of three antimicrobial preservatives commonly used in peptide formulations: benzyl alcohol (BA), phenol and m-cresol (see abstract and p. 3029, right column). Heljo indicates that of the three preservatives tested, BA is least likely to enhance aggregation of peptides in liquid compositions, and therefore is the more attractive option for pharmaceutical formulations.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have included both mannose and benzyl alcohol in a peptide solution formulation and thereby arrive at the presently claimed invention. In particular, given the teachings of Ruff, the artisan would have been motivated to have included an antimicrobial preservative in the peptide formulation comprising mannose. And in view of the teachings of Heljo, the skilled artisan would have recognized that of the three commonly used antimicrobial preservatives, benzyl alcohol was found to have the lowest propensity to cause protein oligomerization in peptide compositions. Therefore, the artisan would have been motivated to have used benzyl alcohol in the peptide formulation composition taught by Ruff for administration in the therapeutic method of Ruff. Given the well-established art of peptide formulation, the artisan would have had a reasonable expectation that the inclusion of benzyl alcohol in a composition comprising .
Response to Arguments
6.	In the response filed November 25, 2020 and the remarks of May 12, 201, applicant argues both of the above rejections under 35 U.S.C. 103 together. In particular, in response to the Advisory Action mailed 10/08/2020, it is argued that the amendment to the claims now reflect that the treatment must follow injury in the patient, that is, a “patient who as suffered a stroke”.
7.	Applicant’s amendment and arguments have been considered but are not persuasive. As discussed in the Advisory Action, the teachings of Ruff are not limited to prophylactic treatment (i.e., treatment before injury), but rather encompass both the treatment and/or prevention of brain injury and neuroinflammation (see [0008], [0027]). Ruff states in claim 11 at p. 9, for example, that the disclosed methods for treating loss of brain function include the treatment of pathological neurological symptoms after injury or trauma. Thus, the element of treating a patient who has suffered a brain injury is provided by Ruff. Li is provided to teach that stroke would a type of brain injury/trauma that would be amenable to treatment with the D-peptides of Ruff.
	Further, both Ruff and Li point out that CCR5 antagonism is neuroprotective in the treatment of brain injury, such as injury due to ischemic stroke, and that the D-peptides of Ruff are effective in antagonizing CCR5 activity. One of ordinary skill in the art would thus have had additional motivation to use the D-peptides of Ruff in the treatment of a patient who has suffered a stroke as presently claimed. Based on the demonstrated use of such CCR5 antagonists to treat brain injury, the artisan would have had a reasonable expectation that the D-peptides of Ruff could successfully be used in the treatment stroke in a patient as claimed. The combination of references therefore still renders obvious the presently claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,501,494 in view of Ruff (US 2014/0323393 A1; published Oct. 30, 2014), Li et al. (Brain Injury, Mar 2016, 30(4), 468-473), and Heljo et al. (Pharm Res. 2015, 32:3201-3212). Note that the Ruff reference is the Patent Application publication of the patent application (14/263,347) that became the ‘494 patent, yet given its publication date the Ruff disclosure qualifies as prior art under 35 U.S.C. 102(a)(1).
	The patented ‘494 claims encompass the therapeutic administration of the same all-D peptide, comprising the sequence TTNYT, to a patient suffering from a brain injury, 
	The combined teachings of Ruff and Li with respect to the therapeutic administration of D-peptides for the treatment of brain injury due to stroke is provided above, as are the teachings of Heljo et al. with respect to the inclusion of the antimicrobial preservative benzyl alcohol in peptide formulations. Importantly, the combination of Ruff and Li provide for all or most limitations of claims 1-17, and Heljo provides the remaining elements for claims 12, 14, and 16.
	Accordingly, it would have been obvious to have combined the teachings of these prior art references with the invention of the claimed ‘494 patent in order to arrive at the presently claimed invention. As indicated above, the artisan would have been motivated to treat stroke, which is a common form of brain injury, as well as to include benzyl alcohol in peptide formulations, and would have had a reasonable expectation that the treatment of stroke with the D-peptides of the patent and/or of Ruff, and inclusion of a particular antimicrobial preservative in the claimed composition, would be successful.

9.	Applicant did not traverse the above rejection in either of the replies filed November 25, 2020 or May 12, 2021. Therefore the above nonstatutory double patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the method of claim 1 wherein “said composition further comprises an oral pill and wherein said peptide is present in a dose from 0.05 mg to 1000 mg”. However this recitation renders the claim indefinite because it is unclear if the composition comprises an additional oral pill that is separate and distinct from the composition comprising the peptide, or whether the peptide is comprised by the oral pill. The examiner therefore respectfully suggests amending the claim to recite, for example,  “wherein said composition comprises an oral pill comprising the peptide at a dose of 0.05 mg to 1000 mg” to alleviate said indefiniteness.

Conclusion
11.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649